 Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19        PageID.1    Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAPHNE JARRETT,
RYAN JARRETT,
                                                     DEMAND FOR JURY TRIAL
        Plaintiffs,

-vs.-

EQUITYEXPERTS.ORG, LLC,
a Michigan limited liability company,

     Defendant.
__________________________________________________________________

                       COMPLAINT AND JURY DEMAND

        NOW COMES THE PLAINTIFFS, DAPHNE and RYAN JARRETT,

THROUGH COUNSEL, CREDIT REPAIR LAWYERS OF AMERICA, BY

GARY D. NITZKIN, and for their Complaint against the Defendant pleads as

follows:


                                  JURISDICTION


   1. This is an action for damages, brought against a debt collector for violating

        the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

        ("FDCPA"), Michigan Collection Practices Act at M.C.L. § 445.251 et seq.

        ("MCPA") and the Michigan Occupational Code at M.C.L. § 339.901 et seq.

        ("MOC").
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19        PageID.2   Page 2 of 12




 2. This court may exercise supplemental jurisdiction over the related state law

    claims arising out of the same nucleus of operative facts which give rise to

    the Federal law claims, pursuant to 28 U.S.C. § 1367.


                                   VENUE

 3. Defendant’s principal place of business is in the County of Oakland, State of

    Michigan.

 4. Venue is proper in the Eastern District of Michigan.

                                  PARTIES
 5. Plaintiffs are natural persons residing in Romulus, Wayne County,

    Michigan. Plaintiffs are “consumers” and “persons” as the terms are defined

    and used in the FDCPA. Plaintiffs are “consumers,” “debtors” and “persons”

    as the terms are defined and or used in the MCPA and MOC.

 6. The Defendant to this lawsuit is EquityExperts.Org, LLC, (“EE”), which is a

    Michigan limited liability company that maintains its principal place of

    business in Oakland County, Michigan.

                       GENERAL ALLEGATIONS

 7. Plaintiffs owned and resided in condominium that was part of a home

    owners association (“HOA”) called the Highland Estates. As part of their

    obligation to the HOA, Plaintiffs were required to pay the sum of $125 per

    quarter.

                                       2
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19      PageID.3    Page 3 of 12




 8. Plaintiffs missed some payments and became late by several months in

    paying their debt to the HOA. Indeed, as of August 25, 2017, Plaintiffs

    owed the HOA the sum of $585.00 (“the Debt”).

 9. The HOA eventually turned the collection of the Plaintiffs’ balance over to

    Defendant (“EE”).

 10.EE’s business model is to either purchase unpaid HOA dues from HOAs or

    to act as their collection agents. Because the debts collected by the

    Defendant are incurred primarily by consumers for personal, family and/or

    household use, EE is governed by the Fair Debt Collection Practices Act. In

    this case, the debt that Defendant has been attempting to collect, were

    incurred for personal, family and/or household use and thus, the Defendant’s

    collection efforts are governed by the FDCPA.

 11.Moreover, the Defendant’s business model is such that it charges no costs or

    fees to the HOAs on behalf of which it attempts to collect debts. Defendant

    merely provides a schedule of fees to a HOA board of directors and informs

    that it will merely seek these costs from the delinquent homeowner only.

    Typically, the HOA board of directors signs a contract reciting these terms

    with Defendant without ever amending its by laws or passing resolutions

    allowing Defendant EE to unilaterally charge its Bogus Fees to the

    homeowner. Moreover, EE has over the past several years and to this day,


                                       3
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19       PageID.4    Page 4 of 12




    advertised on its website, that it does not charge fees and costs to home

    owners associations.

 12.Upon information and belief, Highland Estates by laws allow it to charge

    back costs of collecting a delinquent home owner’s account, including

    reasonable attorneys’ fees. However, none of the fees charged by EE to

    Plaintiffs or any other consumer are ever charged back to the respective

    HOA. Hence, no HOA incurs any costs of collection when it turns its

    delinquent home owners accounts over to EE for collection. Without a basis

    in contract or law, any and all of the charges that Defendant seeks from a

    delinquent homeowner violate 15 USC 1692f of Fair Debt Collection

    Practices Act as they are charges that are not expressly authorized by the

    agreement creating the debt or permitted by law (“Bogus Charges”).

 13.In connection with its attempts to collect the Debt from Plaintiff, the

    Defendant has also attempted to collect a raft of Bogus Charges from the

    Plaintiffs.

 14.On or about October 30, 2017, Defendant prepared and filed a Lien for

    Nonpayment of Association Assessments against Plaintiffs’ home with the

    Wayne County Register of Deeds. In the Lien, Defendant stated that

    Plaintiffs owed a balance of $760.00. While the Michigan Condominium

    Act at MCL 559.208 et seq allows a lien to be filed for the sum of only the


                                        4
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19        PageID.5    Page 5 of 12




    amounts due a HOA exclusive of interest, costs, attorneys and future

    assessments, the Defendant has filed its lien to include these items. In doing

    so, the Defendant violated the Fair Debt Collection Practices Act by

    threatening to take action to which it was not entitled to take.

 15.On November 6, 2017, the Wayne County Register of Deeds recorded the

    lien against the Plaintiff’s property.

 16.Plaintiffs contacted their HOA regarding the Debt but they were referred to

    back to Defendant.

 17.On or about January 3, 2018, Plaintiffs received a letter from Defendant

    attempting to collect the Debt. In its letter, Defendant stated that since

    Plaintiffs have not made a payment, a $650 collection fee has been charged

    to their account with the HOA. Defendant made this false statement to

    Plaintiff knowingly as it does not charge fees and costs to HOAs. This is

    another violation of the FDCPA. Also, the Defendant falsely stated that

    balance due for the Debt is now $2,915.00.




                                         5
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19         PageID.6   Page 6 of 12




 18.On or about September 14, 2018, Plaintiffs received another letter from

    Defendant attempting to collect the Debt. In its letter, Defendant stated that

    it will continue its collection efforts and Plaintiffs may avoid additional

    costs, if they setup satisfactory payment arrangements with Defendant.

    Further, Defendant stated foreclosure proceedings have not been started

    against Plaintiffs’ property.

 19.On or about December 6, 2018, Plaintiffs received a Statement of Account

    from Defendant addressed to Mrs. Jarrett. While the Plaintiffs owed a debt

    to the HOA of $1,460.00, the Defendant unilaterally assessed and attempted

    to collect the following Bogus Charges none of which Plaintiffs ever had

    any obligation to pay:

       a. Management New Account Setup             $270.00

       b. “Collection/Legal Fees:”                 $2,395.00

       c. Late fees                                $25.00

       d. Costs                                    $15.00

 20.None of the above referenced Bogus Charges were ever agreed to by the

    Plaintiffs nor were they ever authorized by law. Plaintiffs never had any

    duty to pay any of these Bogus Charges.

 21.Defendant previously collected Bogus Charges from Plaintiffs and continues

    to engage in the same unlawful practices, in violation of the FDCPA.


                                        6
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19       PageID.7     Page 7 of 12




 22.As a direct and proximate cause of Defendant’s assessing these Bogus

    Charges and collecting some of them, Plaintiffs have suffered pecuniary and

    emotional damages as result of Defendant’s actions.



                        COUNT I
 VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

 23.Plaintiffs reincorporate the preceding allegations by reference.

 24.At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 25.Plaintiffs are "consumers" for purposes of the FDCPA and the account at

    issue in this case is a consumer debt.

 26.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).

 27.Defendant's foregoing acts in attempting to collect the Bogus Charges from

    Plaintiffs in connection with the collection of the Debt with its false

    statements to Plaintiff, violated the Fair Debt Collection Practices Act.

 28.Plaintiffs were never obligated to pay any of these Bogus Charges. At all

    times relevant to this complaint, there was neither a contractual nor any

    other legal duty owed by Plaintiffs to Defendant to pay these fees.




                                        7
 Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19         PageID.8    Page 8 of 12




      Defendant assessed and indeed collected some of these Bogus Charges in

      connection with the collection of the Debt, a consumer type obligation.

   29. Defendant’s attempt to boot strap its costs to the lien that it filed with

      Wayne County Register of Deeds violated the Michigan Condominium Act

      and in doing so, violated the Fair Debt Collection Practices Act by:

         a. Misleading the Plaintiff;

         b. Threatening to take action that it did not have the right to take

         c. Charging costs to the Plaintiff for which there is no contract or law

             that bound the Plaintiff to pay;

   30.Due to Defendant’s assessing Bogus Charges and collecting some of them,

      Plaintiffs have suffered economic, emotional, general, and statutory

      damages.

      WHEREFORE, PLAINTIFFS PRAY that this court grants them a

judgment against Defendant for actual damages, costs, interest, and attorneys’ fees.



                          COUNT II
        VIOLATION OF THE MICHIGAN OCCUPATIONAL CODE

   31.Plaintiffs incorporates the preceding allegations by reference.

   32. Defendant is a "collection agency" as that term is defined in the Michigan

      Occupational Code ("MOC"), M.C.L. § 339.901(b). Defendant is required




                                           8
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19       PageID.9    Page 9 of 12




    and, indeed, possesses a license to operate as a collection agency from the

    state pursuant to MCL 339.904.

 33.Plaintiffs are debtors as that term is defined in M.C.L. § 339.901(f).

 34.Defendant’s foregoing acts in attempting to collect this alleged debt violated

    the following provisions of the MOC:

       a. MCL § 339.915(e) which prohibits a licensed collection agency from

          making an inaccurate, misleading, untrue, or deceptive statement or

          claim in a communication to collect a debt. Defendant violated this

          particular provision of the MOC when it informed the Plaintiffs that

          they have an obligation to pay the Bogus Charges; and

       b. MCL § 339.915(q) by failing to implement a procedure designed to

          prevent a violation by an employee.

 35.Plaintiffs have suffered pecuniary damages as a result of Defendant’s

    violations of the Michigan Occupational Code. Moreover, Plaintiff has

    suffered emotional damages as well.

 36.Defendant’s violations of the Michigan Occupational Code were willful.

    Defendant’s business model in unilaterally determining and assessing its

    own fees and collecting them against the Plaintiffs are part and parcel of its

    pattern and practice. These Bogus Charges levied solely by Equity Experts




                                        9
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19       PageID.10    Page 10 of 12




      were not the result of any inadvertence or mistake by Equity Experts; they

      were deliberately and intentionally assessed as this is how it does business.



                       COUNT III
  VIOLATION OF THE MICHIGAN COLLECTION PRACTICES ACT

  37.Plaintiff incorporates the preceding allegations by reference.

  38.Defendant is a "Regulated Person" as that term is defined in the Michigan

      Collection Practices Act ("MCPA"), at MCL § 445.251.

  39.Plaintiff is a "consumer" as that term is defined at MCL § 445.251.

  40.Defendant’s foregoing acts in attempting to collect this debt violated the

      following provisions of the MCPA:

         c. MCL § 445.252(e) which prohibits a licensed collection agency from

            making an inaccurate, misleading, untrue, or deceptive statement or

            claim in a communication to collect a debt. Defendant violated this

            particular provision of the MCPA when it informed the Plaintiff that

            he had an obligation to pay the Bogus Charges;

         d. MCL § 445.252(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   41.Plaintiff has suffered pecuniary damages as a result of Defendant violations

      of the MCPA. Moreover, Plaintiff has suffered emotional damages as well.




                                         10
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19         PageID.11    Page 11 of 12




   42.Defendant’s violations of the MCPA were willful. Defendant’s business

      model in unilaterally determining and assessing its own fees and collecting

      them against the Plaintiffs are part and parcel of its pattern and practice.

      These Bogus Charges levied solely by Equity Experts were not the result of

      any inadvertence or mistake by Equity Experts; they were deliberately and

      intentionally assessed as this is how it does business.



                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiffs requests that the Court grant them the following relief

against Defendant:

   a. Actual damages;

   b. Treble damages under the Michigan Occupational Code plus costs and

      attorneys’ fee;

   c. Treble damages under the Michigan Collection Practices Act plus costs and

      attorneys’ fee;

   d. Statutory damages; and

   e. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiffs hereby demand a trial by Jury.


                                         11
Case 2:19-cv-10597-LVP-APP ECF No. 1 filed 02/27/19    PageID.12   Page 12 of 12




                             Respectfully submitted.


  Dated: February 27, 2019   /s/ Gary Nitzkin
                             GARY D. NITZKIN (P41155)
                             CARL SCHWARTZ (P70335)
                             CREDIT REPAIR LAWYERS OF AMERICA
                             Attorneys for Plaintiff
                             22142 West Nine Mile Road
                             Southfield, MI 48033
                             (248) 353-2882
                             Fax (248) 353-4840
                             Email – gary@crlam.com




                                     12
